Citation Nr: 1413081	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  12-27 115A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for erectile dysfunction.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to July 1968, to include service in the Republic of Vietnam.  

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas which granted service connection for erectile dysfunction and assigned a 0 percent rating.  

The Veteran was scheduled for a September 2013 RO hearing.  However, he requested that the RO cancel the scheduled hearing and grant him an additional 60 days to submit additional medical evidence in support of his claim.  Neither he nor his representative have requested that the hearing be rescheduled and his request for a hearing is deemed withdrawn.  


FINDING OF FACT

The Veteran's service-connected erectile dysfunction is not shown to include deformity of the penis with loss of erectile power.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for erectile dysfunction are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.115b, Diagnostic Code 7522 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notice has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was provided notice in August 2011.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on the party attacking the agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent September 2012 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claim on appeal.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Veteran is currently assigned an initial 0 percent rating for erectile dysfunction pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2013).  

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2013).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of different ratings for different periods of time, based on facts found, is required.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran claims entitlement to an initial compensable rating for service-connected erectile dysfunction. The RO has rated the Veteran's service-connected erectile dysfunction under Diagnostic Code 7522.  38 C.F.R. § 4.115b (2013).  Diagnostic Code 7522 provides for a 20 percent rating for deformity of the penis with loss of erectile power.  38 C.F.R. §§ 4.20, 4.115b, Diagnostic Code 7522 (2013).  In every instance where the Rating Schedule does not provide a compensable percentage rating for a Diagnostic Code, a 0 percent rating is assigned when the requirements for a compensable rating of a diagnostic code are not shown.  38 C.F.R. §§ 4.21 (2013).  

A July 2011 VA genitourinary examination report shows he had leakage 8 to 10 times per day requiring the use of two to three pads a day and one at night.  He had stress incontinence with coughing, sneezing, and laughing.  On physical examination, no deformities were noted.  The Veteran was diagnosed with a history of erectile dysfunction since his prostatectomy that was not helped with medication.  

A June 2012 Disability Benefits Questionnaire was completed by Dr. Goldstein, the Veteran's private physician.  The report shows that the Veteran had erectile dysfunction and was unable to achieve an erection sufficient for penetration and ejaculation, including with medication.  On physical examination the penis was normal with no deformities.  The diagnosis was impotence.  

In this case, as there is an absence of objective medical evidence of any penile deformity, the Board finds that a compensable rating is not warranted for erectile dysfunction under Diagnostic Code 7522.  As the criteria for a compensable rating under Diagnostic Code 7522 are not met, a 0 percent rating is proper.  38 C.F.R. § 4.31 (2013).  

The above determination is based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point since the effective date of the grant of service connection has the Veteran's service-connected erectile dysfunction been shown to be so exceptional or unusual as to warrant referral for consideration of the assignment of any higher rating on an extra-schedular basis.  38 C.F.R. § 3.321(b)(1) (2013).  There is no evidence of an exceptional or unusual disability picture with related factors, such as marked interference with employment or frequent periods of hospitalization, so as to warrant referral of the case to appropriate VA officials for consideration of an extra schedular rating for this issue.  Shipwash v. Brown, 8 Vet. App. 218 (1995).  Here, the record does not show that the Veteran has been hospitalized for his service-connected erectile dysfunction or that erectile dysfunction has resulted in any marked interference with employment.  In this case, the Board finds that schedular criteria are adequate to rate the Veteran's service-connected erectile dysfunction under consideration.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment which is not shown.  Thus, the threshold requirement for referral for consideration of an extraschedular rating is not met.  38 C.F.R. § 3.321(b)(1) (2013); Thun v. Peake, 22 Vet. App. 111 (2008).  

Accordingly, the Board finds that there is no basis for any staged ratings, and an initial compensable rating for erectile dysfunction must be denied for the entire period under consideration.  In reaching this conclusion, the Board finds that the preponderance of the evidence is against the assignment of an initial compensable rating for erectile dysfunction, and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to an initial compensable rating for erectile dysfunction is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


